Exhibit 10.110
[award_pg1.jpg]
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
1

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 2 of 28

Section B - Supplies or Services and Prices


BAA REFERENCE


This contract is awarded as a result of Medical Science and Technology (S&T)
Chemical and Biological Defense Transformational Medical Technologies Initiative
(TMTI) BAA HDTRA1-07-TMTI-BAA.



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
 
AMOUNT
0001
   
Dollars, U.S.
   
$22,336,307.00
 
BASE PERIOD
CPFF
In accordance with Statement of Work entitled, "Biological Advanced
Development," dated April 30, 2008, Attachment 1 to the Contract.
FOB: Destination
PURCHASE REQUEST NUMBER: CBM080009598
MFR PART NR: A
   
 ESTIMATED COST
 
$20,324,210.00
 FIXED FEE
 
$2,012,097.00
 TOTAL EST COST + FEE
 
$22,336,307.00
       









ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
 
AMOUNT
000101
   
Dollars, U.S.
   
$0.00
 
BASE PERIOD FUNDING
CPFF
FOB: Destination
PURCHASE REQUEST NUMBER: CBM080009598
   
 ESTIMATED COST
 
$0.00
 FIXED FEE
 
$0.00
 TOTAL EST COST + FEE
 
$0.00
 
ACRN AA
CIN: CBM080009598000101
 
 
$5,000,000.00
 



 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
2

--------------------------------------------------------------------------------


 
HDTRA1-08-C-0003


Page 3 of 28
 

 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
 
AMOUNT
0002
   
Dollars, U.S.
   
$6,647,996.00
OPTION
OPTION YEAR 1
CPFF
In accordance with Statement of Work entitled, "Biological Advanced
Development," dated April 30, 2008, Attachment 1 to the Contract.
FOB: Destination
PURCHASE REQUEST NUMBER: CBM080009598
   
 ESTIMATED COST
 
$6,049,132.00
 FIXED FEE
 
$598,864.00
 TOTAL EST COST + FEE
 
$6,647,996.00
       

 

 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
 
AMOUNT
000201
         
$0.00
 
OPTION YEAR 1 FUNDING
CPFF
FOB: Destination
                     
NET AMT
               

 
 
 
 

 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
3

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 4 of 28

 

 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
 
AMOUNT
0003
   
Dollars, U.S.
   
$8,944,914.00
OPTION
OPTION YEAR 2
CPFF
In accordance with Statement of Work entitled, "Biological Advanced
Development," dated April 30, 2008, Attachment 1 to the Contract.
FOB: Destination
   
 ESTIMATED COST
 
$8,139,139.00
 FIXED FEE
 
$805,775.00
 TOTAL EST COST + FEE
 
$8,944,914.00
       









ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
 
AMOUNT
000301
         
$0.00
 
OPTION YEAR 2 FUNDING
CPFF
FOB: Destination
                     
NET AMT
               









ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
 
AMOUNT
0004
   
Dollars, U.S.
   
$6,474,499.00
OPTION
OPTION YEAR 3
CPFF
In accordance with Statement of Work entitled, "Biological Advanced
Development," dated April 30, 2008, Attachment 1 to the Contract.
FOB: Destination
   
 ESTIMATED COST
 
$5,891,264.00
 FIXED FEE
 
$583,235.00
 TOTAL EST COST + FEE
 
$6,474,499.00
       



 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
4

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 5 of 28
 

 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
 
AMOUNT
000401
         
$0.00
 
OPTION YEAR 3 FUNDING
CPFF
FOB: Destination
   
 ESTIMATED COST
 
$0.00
 FIXED FEE
 
$0.00
 TOTAL EST COST + FEE
 
$0.00
       









ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
 
AMOUNT
0005
         
NSP
 
Contract Data Requirements List (CDRL's)
CPFF
CDRL's in accordance with Exhibit A to the Contract.
FOB: Destination
PURCHASE REQUEST NUMBER: CBM080009598
   
 ESTIMATED COST
 
$0.00
 FIXED FEE
 
$0.00
 TOTAL EST COST + FEE
 
$0.00
       





See Exhibit A 


CLAUSES INCORPORATED BY FULL TEXT




252.216-9001      ACCRUAL OF FIXED FEE (OCT 1998)


           Subject to the provisions of the Clause of this Contract entitled
FIXED FEE, the fixed fee provided for in this Contract, as from time-to-time
amended, shall accrue on each approved interim payment voucher in the same
proportion to the total fixed fee that the approved voucher costs bear to the
total estimated costs set forth in the Contract; provided, however, that any
balance of the fixed fee remaining after completion of the work required under
said Contract shall be deemed to accrue forthwith and be paid in accordance with
the terms of the Contract.
 
 
 
 
 
 

 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
5

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 6 of 28




252.232-9001      PRICES/COST


a.  Subject to the provisions of the Clauses of this Contract entitled
LIMITATION OF FUNDS, ALLOWABLE COST AND PAYMENT, and FIXED FEE, the total
allowable cost under this Contract shall not exceed $________ A_____ _____,
which is the total estimated cost of the Contractor's performance hereunder,
exclusive of fixed fee.  In addition, the Government shall pay the Contractor a
fixed fee of $__________B_____________ for the performance of this Contract.  It
is understood and agreed that the Government's obligation is limited to
INCREMENTAL FUNDING in the amount of $_________C____________.  Within this
amount ($________C_________), the fixed fee shall bear the same relationship to
the total fixed fee, as the costs incurred bear to the total estimated cost.


b.  Interim payment vouchers may be submitted for provisional payment pursuant
to the Clauses of this Contract entitled ALLOWABLE COST AND PAYMENT and FIXED
FEE.






Fill in the dollar amounts as applicable:


A:  $22,336,307    
B:  $2,012,097     
C:  $5,000,000    
 
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
6

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 7 of 28
 

 
Section C - Descriptions and Specifications


CLAUSES INCORPORATED BY FULL TEXT




252.211-9000   Description/Specifications/Work Statement


The Contractor shall provide the supplies and/or services set forth in Section
B, in accordance with the following:


a.  Statement of Work entitled, "Biological Advanced Development," dated April
30, 2008, Attachment 1 to the Contract.


b.  Contract Data Requirements List (DD Form 1423), Exhibit A to the Contract.
 
 
 
 
 
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
7

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 8 of 28
 
 
Section D - Packaging and Marking


CLAUSES INCORPORATED BY FULL TEXT




252.247-9001  PACKAGING AND MARKING


(a)  All data contained in Exhibit A, Contract Data Requirements List (CDRL), DD
Form 1423 delivered under this contract shall be delivered using best commercial
practices to meet the packaging requirements of the carrier and to insure
delivery, to the addressees specified on the Data Item Cover Sheet, at
destination and in accordance with applicable security requirements.


(b)  All data and correspondence submitted to the Contracting Officer shall
reference the Contract Number, the CDRL number, and the date submitted.  A copy
of all correspondence sent to the Contracting Officer's Representative (COR) or
Project Manager shall be simultaneously provided to the Contracting Officer.
 
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
8

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 9 of 28

 
Section E - Inspection and Acceptance



INSPECTION AND ACCEPTANCE TERMS


Supplies/services will be inspected/accepted at:


CLIN
INSPECT AT
INSPECT BY
ACCEPT AT
ACCEPT BY
0001
Destination
Government
Destination
Government
000101
N/A
N/A
N/A
Government
0002
Destination
Government
Destination
Government
000201
N/A
N/A
N/A
Government
0003
Destination
Government
Destination
Government
000301
N/A
N/A
N/A
Government
0004
Destination
Government
Destination
Government
000401
N/A
N/A
N/A
Government
0005
N/A
N/A
N/A
Government









CLAUSES INCORPORATED BY FULL TEXT




252.246-9000  INSPECTION AND ACCEPTANCE (JUL 2007)


Government inspection and acceptance of data is specified on the Contract Data
Requirements List, DD Form 1423.  In accordance with FAR 52.246-8, inspection
and acceptance for all work performed at any and all times under this contract
shall be the responsibility of the:


___X__                      Contracting Officer's Representative (COR) or
Project Manager (PM).  The Wide Area Work Flow (WAWF) Acceptor DoDDAC is located
in DTRA 252.201-9000 Project Manager or DTRA 252.201-9002 Contracting Officer’s
Representative.


_____                      Administrative Contracting Officer (ACO).  The WAWF
Acceptor DoDAAC can be found in the “Administered By” block on page 1 of the
contract.


(End of Clause)
 
 
 
 

 


[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
9

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 10 of 28
 

 
Section F - Deliveries or Performance

 


DELIVERY INFORMATION


CLIN
DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
         
0001
POP 30-JUN-2008 TO
29-JUN-2010
N/A
DEFENSE THREAT REDUCTION AGENCY/RD-CBM
WILLIAM "BILL" JONES
8725 JOHN J KINGMAN ROAD, MAIL STOP 6201,
FORT BELVOIR VA 22060
703-767-4295
FOB:  Destination
HDTRA1
         
000101
N/A
N/A
N/A
N/A
         
0002
POP 30-JUN-2010 TO
29-JUN-2011
N/A
DEFENSE THREAT REDUCTION AGENCY/RD-CBM
WILLIAM "BILL" JONES
8725 JOHN J KINGMAN ROAD, MAIL STOP 6201,
FORT BELVOIR VA 22060
703-767-4295
FOB:  Destination
HDTRA1
         
000201
N/A
N/A
N/A
N/A
         
0003
POP 30-JUN-2011 TO
29-JUN-2012
N/A
DEFENSE THREAT REDUCTION AGENCY/RD-CBM
WILLIAM "BILL" JONES
8725 JOHN J KINGMAN ROAD, MAIL STOP 6201,
FORT BELVOIR VA 22060
703-767-4295
FOB:  Destination
HDTRA1
         
000301
N/A
N/A
N/A
N/A
         
0004
POP 30-JUN-2012 TO
29-JUN-2013
N/A
DEFENSE THREAT REDUCTION AGENCY/RD-CBM
WILLIAM "BILL" JONES
8725 JOHN J KINGMAN ROAD, MAIL STOP 6201,
FORT BELVOIR VA 22060
703-767-4295
FOB:  Destination
HDTRA1
         
000401
N/A
N/A
N/A
N/A

 
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
10

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 11 of 28
 
 
 

         
0005
POP 01-JUL-2008 TO
30-JUN-2013
N/A
DEFENSE THREAT REDUCTION AGENCY/RD-CBM
WILLIAM "BILL" JONES
8725 JOHN J KINGMAN ROAD, MAIL STOP 6201,
FORT BELVOIR VA 22060
703-767-4295
FOB:  Destination
HDTRA1




 


CLAUSES INCORPORATED BY REFERENCE




52.242-15 Alt I
Stop-Work Order (Aug 1989) -  Alternate I
APR 1984
 
52.247-34
F.O.B. Destination
NOV 1991
 

 
 
 
 
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
11

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 12 of 28

 
Section G - Contract Administration Data


ADMINISTRATION


ASSIGNMENT OF CONTRACT ADMINISTRATION SERVICES (CAS)
                           FUNCTIONS (AUG 2007)


a.  The contract administration functions stated in FAR 42.302(a) are assigned
to:
See Section A, Block 6.


b.  Notwithstanding that assignment, in accordance with FAR 42.202(b)(2), the
following functions are determined to be best performed by the PCO and are
retained by the DTRA Contracting Office:


(1)  FAR 42.302(a)(3)  Conduct postaward orientation conferences.


(2)  FAR 42.302(a)(20)  Perform Postaward Security Administration.


(3)  FAR 42.302(a)(40)  Perform engineering surveillance to assess compliance
with contractual terms for schedule, cost, and technical performance in the
areas of design, development, and production.


(4)  FAR 42.302(a)(51)  In accordance with FAR 52.244-2, consent to the
placement of subcontracts which have experimental, developmental, or research
work as one of its purposes.


(5) Approval or disapproval of the data items listed on Exhibit A, DD Form 1423,
Contract Data Requirements List.


(END OF CLAUSE)


 
 

 
ACCOUNTING AND APPROPRIATION DATA


AA: 9780400.2620 1000 B62D 255999 BD25909000 S49012
AMOUNT: $5,000,000.00
CIN CBM080009598000101: $5,000,000.00









CLAUSES INCORPORATED BY FULL TEXT




252.201-9002  CONTRACTING OFFICER'S REPRESENTATIVE (MAY 2007)


a.   The Contracting Officer's Representative (COR) for this contract is:
William Jones
Defense Threat Reduction Agency/RD-CBM
8725 John J. Kingman Rd, MS 6201
Fort Belvoir VA  22060-6201
Telephone number (703) 767-4295
e-mail address william.jones@dtra.mil.
WAWF Acceptor DoDAAC:  HDTRA1
 
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
12

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 13 of 28

 
b.   The COR will act as the Contracting Officer’s Representative for technical
matters providing technical direction and discussion as necessary with respect
to the specification/statement of work and monitoring the progress and quality
of the Contractor’s performance.  The COR is NOT an Administrative Contracting
Officer (ACO) and does not have the authority to take any action, either
directly or indirectly that would change the pricing, quality, quantity, place
of performance, delivery schedule, or any other terms and conditions of the
contract, or to direct the accomplishment of effort, which goes beyond the scope
of the specifications/statement of work in the contract.
 


c.   When, in the opinion of the contractor, the COR requests effort outside the
existing scope of the contract, the contractor shall promptly notify the
Contracting Officer in writing.  No action shall be taken by the contractor
under such direction until the Contracting Officer has issued a modification to
the contract or has otherwise resolved the issue.




 
 

CLAUSES INCORPORATED BY FULL TEXT




252.204-9002      PAYMENT INSTRUCTIONS FOR MULTIPLE ACCOUNTING CLASSIFICATION
CITATIONS (AUG 2007)


In accordance with DFARS 204.7108 Payment Instructions, payment shall be made by
the numbered payment instruction identified below:


_____ (1)  Line item specific: single funding. If there is only one source of
funding for the contract line item (i.e., one ACRN), the payment office will
make payment using the ACRN funding of the line item being billed.


_____ (2)  Line item specific: sequential ACRN order.  If there is more than one
ACRN within a contract line item, the payment office will make payment in
sequential ACRN order within the line item, exhausting all funds in the previous
ACRN before paying from the next ACRN using the following sequential order:
Alpha/Alpha; Alpha/Numeric; Numeric/Alpha; and Numeric/Numeric.


_____ (3)  Line item specific: contracting officer specified ACRN order.  If
there is more than one ACRN within a contract line item, the payment office will
make payment within the line item in the sequence ACRN order specified by the
contracting officer, exhausting all funds in the previous ACRN before paying
from the next ACRN.


_____ (4)  Line item specific: by fiscal year.  If there is more than one ACRN
within a contract line item, the payment office will make payment using the
oldest fiscal year appropriations first, exhausting all funds in the previous
fiscal year before disbursing from the next fiscal year.  In the event there is
more than one ACRN associated with the same fiscal year, the payment amount
shall be disbursed from each ACRN within a fiscal year in the same proportion as
the amount of funding obligated for each ACRN within the fiscal year.
 
 
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
13

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 14 of 28
 

 
_____ (5)  Line item specific: by cancellation date.  If there is more than one
ACRN within a contract line item, the payment office will make payment using the
ACRN with the earliest cancellation date first, exhausting all funds in that
ACRN before disbursing funds from the next.  In the event there is more than one
ACRN associated with the same cancellation date, the payment amount shall be
disbursed from each ACRN with the same cancellation date in the same proportion
as the amount of funding obligated for each ACRN with the same cancellation
date.


_____ (6)  Line item specific: proration.  If there is more than one ACRN within
a contract line item, the payment office will make payment from each ACRN in the
same proportion as the amount of funding currently unliquidated for each ACRN.


___X___ (7)  Contract-wide: sequential ACRN order.  The payment office will make
payment in sequential ACRN order within the contract or order, exhausting all
funds in the previous ACRN before paying from the next ACRN using the following
sequential order: alpha/alpha; alpha/numeric; numeric/alpha; and
numeric/numeric.


_____ (8)  Contract-wide: contracting officer specified ACRN order   The payment
office will make payment in sequential ACRN order within the contract or order,
exhausting all funds in the previous ACRN before paying from the next ACRN in
the sequence order specified by the contracting officer.
 
_____ (9)  Contract-wide: by fiscal year.  The payment office will make payment
using the oldest fiscal year appropriations first, exhausting all funds in the
previous fiscal year before disbursing from the next fiscal year.  In the event
there is more than one ACRN associated with the same fiscal year, the payment
amount shall be disbursed from each ACRN within a fiscal year in the same
proportion as the amount of funding obligated for each ACRN within the fiscal
year.
 
_____ (10)  Contract-wide: by cancellation date.  The payment office will make
payment using the ACRN with the earliest cancellation date first, exhausting all
funds in that ACRN before disbursing funds from the next.  In the event there is
more than one ACRN associated with the same cancellation date, the payment
amount shall be disbursed from each ACRN with the same cancellation date in the
same proportion as the amount of funding obligated for each ACRN with the same
cancellation date.


_____ (11)  Contract-wide: proration. The payment office will make payment from
each ACRN within the contract or order in the same proportion as the amount of
funding currently unliquidated for each ACRN.


_____ (12)  Other.  If none of the standard payment instructions identified in
paragraphs (d)(1) through (11) of this section are appropriate, the contracting
officer may insert other payment instructions, provided the other payment
instructions--
(i)  Provide a significantly better reflection of how funds will be expended in
support of contract performance; and
(ii)  Are agreed to by the payment office and the contract administration
office.


 
 
252.232-9007      PAYMENT INFORMATION IN CENTRAL CONTRACTOR REGISTRATION (CCR)
                            DATABASE


      This contract contains FAR clause 52.204-7, Central Contractor
Registration.  All contractors must be registered in the CCR database prior to
award, during performance, and through final payment of any contract, except for
awards to foreign vendors for work to be performed outside the United States.


      The Contractor is responsible for the accuracy and completeness of the
data within the CCR, and for any liability resulting from the Government’s
reliance on inaccurate or incomplete data.  In addition to the contractor's
requirement to confirm on an annual basis that its information in the CCR
database is accurate and complete, the contractor's information in the CCR
database must be updated whenever changes occur to the contractor's remit-to
data (e.g., account number, vendor name and address, etc.) and the paying office
notified of any changes.  The contractor's failure to maintain accurate
information in the CCR database could result in payment delays for which the
Government shall not be liable.
 
 
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
14

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 15 of 28

 


252.232-9012  WIDE AREA WORK FLOW (WAWF) – RECEIPT AND ACCEPTANCE (RA)
INSTRUCTIONS  (June 2007)
 
(a) As prescribed in DFARS clause 252.232-7003 Electronic Submission of Payment
Requests (Jan 2004), Contractors must submit payment requests in electronic
form.  Paper copies will no longer be accepted or processed for payment unless
the conditions of DFARS clause 252.232-7003(c) apply.  To facilitate this
electronic submission, the Defense Threat Reduction Agency (DTRA) has
implemented the DoD sanctioned Wide Area Workflow-Receipt and Acceptance
(WAWF-RA) for contractors to submit electronic payment requests and receiving
reports.  The contractor shall submit electronic payment requests and receiving
reports via WAWF-RA.  Vendors shall send an email notification to the
Contracting Officer Representative (COR), Program/Project Manager or other
government acceptance official identified in the contract by clicking on the
Send More Email Notification link upon submission of an invoice/cost voucher in
WAWF-RA.  To access WAWF, go to https://wawf.eb.mil//.
 
** For questions, contact the DTRA WAWF Team at 703-767-6840 or
wawfhelp@dtra.mil **
 
(b) Definitions:
 
Acceptor:  Contracting Officer’s Representative, Program/Project Manager, or
other government acceptance official as identified in the contract/order.
 
Pay Official:  Defense Finance and Accounting Service (DFAS) payment office
identified in the contract/order.
 
SHIP To/Service Acceptor DoDAAC:  Acceptor DoDAAC or DCMA DoDAAC (as specified
in the contract/order).
 
DCAA Auditor DoDAAC:  Needed when invoicing on cost-reimbursable contracts.  (Go
to www.dcaa.mil and click on “CONUS” under the Audit Office Locator link.  Enter
your zip code of your company to locate the DoDAAC of your DCAA Auditor Office.)
 
(c) WAWF Contractor Input Information:
 
The contractor shall use the following information in creating electronic
payment requests in WAWF:
 
Invoice Type in WAWF:
 
If billing for Cost Type/Reimbursable contracts (including T&M and LH), select
“Cost Voucher”
If billing for Firm-Fixed Price Materials Only, select “Combo”
If billing for Firm-Fixed Price Materials and Service, select “Combo”
If billing for Firm-Fixed Price Services Only, select “2-n-1 (Services Only)”
 
 
For WAWF Routing Information, See Table Below:


Description
SF 26
SF 33
SF 1449
DD 1155
Located in Block/Section
Contract Number
2
2
2
1
Delivery Order
See Individual Order
4
2
CAGE Code
7
15a
17a
9
Pay DoDAAC
12
25
18a
15
Inspection
Section E (except SF 1449, See Entitled):
INSPECTION AND ACCEPTANCE
Acceptance
Section E (except SF 1449, See Entitled):
INSPECTION AND ACCEPTANCE

 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
15

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 16 of 28
 
 
Issue Date
3
5
3
3
Issue By DoDAAC
5
7
9
6
Admin DoDAAC
6
24
16
7
Ship To / Service Acceptor DoDAAC
6
24
16
7
Ship to Extension
Do Not Fill In
Services or Supplies
Based on majority of requirement as determined by monetary value
Final Invoice?
Do not change “N” (no) to “Y” (yes) unless this is the last invoice and the
contract is ready for closeout.



(d) Final Invoices/Vouchers -Final Payment shall be made in accordance with the
Federal Acquisition Regulation (FAR) 52.216-7, entitled “Allowable Cost and
Payment.”


Invoices - Invoice 2-n-1 (Services Only) and Invoice and Receiving Report
(Combo)
Select the “Y” selection from the “Final Invoice?” drop-down box when submitting
the final invoice for payment for a contract. Upon successful submission of the
final invoice, click on the Send More Email Notifications link to send an
additional email notification to the Contracting Officer Representative (COR),
Program/Project Manager or other government acceptance official identified in
the contract.


Cost Vouchers - Once the final DCAA audit is complete for cost reimbursable
contracts and authorization is received to submit the final cost voucher, select
the “Y” selection from the “Final Voucher” drop-down box when submitting the
final cost voucher. Upon successful submission of the final cost voucher, click
on the Send More Email Notifications link to send an additional email
notification to the following email address: finalcostvouchers@dtra.mil


(e)  WAWF Training may be accessed online at http://www.wawftraining.com//.  To
practice creating documents in WAWF, visit practice site at
https://wawftraining.eb.mil//.  General DFAS information may be accessed using
the DFAS website at http://www.dod.mil/dfas//.  Payment status information may
be accessed using the myInvoice system at https://myinvoice.csd.disa.mil// or by
calling the DFAS Columbus helpdesk at 800-756-4571. (Select Option 1)  Your
contract number and shipment/invoice number will be required to check status of
your payment.
 
Note:  For specific invoice related inquiries email:
wawfvendorpay@dtra.mil.  Vendors shall forward any additional DTRA related WAWF
questions to wawfhelp@dtra.mil.
 
 
 
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
16

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 17 of 28
 
 
Section H - Special Contract Requirements


PATENT RIGHTS
RETENTION BY THE CONTRACTOR


In accordance with FAR 52.227-11 (f), reporting on utilization of subject
inventions:


The Contractor agrees to submit, periodic reports annually on the utilization of
a subject invention or efforts at obtaining such utilization that are being made
by the Contractor or its licensees or assignees.






"PROHIBITION" - READ FURTHER


252.235-9003 PROHIBITION OF USE OF LABORATORY ANIMALS (JULY 2006) (DTRA)


Notwithstanding any other provisions contained in this award or incorporated by
reference herein, the recipient is expressly forbidden to use or subcontract for
the use of laboratory animals in any manner whatsoever without the express
written approval of the US Army Medical Research and Material Command, Animal
Care and Use Office.  You will receive written approval to begin research under
the applicable protocol proposed for this award from the US Army Medical
Research and Material Command, Animal Care and Use Office under separate letter
to the recipient and Principal Investigator.  A copy of this approval will be
provided to the Defense Threat Reduction Agency for the official
file.  Non-compliance with any provision of this clause may result in the
termination of the award.






SPECIAL LICENSE RIGHTS


(a) The requirements of this clause will become operative only if the following
2 conditions are met:  1) within 3 months after the end of this Contract, the
Government provides in writing to the Contractor its intention to enter into a
contract or other funding agreement with the Contractor and 2) the Contractor
elects not to pursue post-Phase 1 phases necessary for FDA approval of a drug
that is the subject of the research described in the Statement of Work for
treatment of one or more of the Select Agent clinical indications specified in
paragraph (g).




(b)   If both conditions of paragraph (a) are met, then the Contractor at no
cost will deliver to the Government copies of and grant the Government
Government Purpose Rights as defined in 252.227-7013, subject to the limitations
set forth in paragraph (d), in the technical data developed under this contract
that is necessary to pursue FDA approval for that drug for one or more of the
Select Agent clinical indications in paragraph (g).  While not necessary to
pursue FDA approval, such technical data shall also include the Drug Master
file, right of reference documentation to all FDA submissions or other technical
data mutually agreed to by the parties.




(c) If any dispute arises over whether the conditions in paragraphs (a) have
been met, the Government shall not provide any technical data under this section
to any third party until a final adjudication has been made of this issue in a
federal court of final jurisdiction.  However, in any event, the Government may
provide such technical data to nongovernment support contractor personnel
identified in this contract.
 
 
(d)   The Government Purpose Rights of paragraph (b) shall be subject to the
following terms:


(1)  For the technical data described in paragraph (b) this clause (including
previously-delivered technical data necessary for FDA approval), Government will
be granted Government purpose rights for the sole purpose of developing, seeking
FDA approval for, and manufacturing, a drug that will be used for the Select
Agent clinical indications specified in paragraph (g) of this clause
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
17

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 18 of 28
 

 
(2) The Contractor will retain its rights to use all technical data for its own
purposes.


(3)  The Government may disclose such technical data developed under this
Contract to a third party only under the following conditions:


(i) The Government may not provide such technical data to third parties unless
the intended recipient completes and signs the use and non-disclosure agreement
at paragraph (c) of DFARS 227.7103-7 or is subject to the clause at DFARS
252.227-7025 prior to release or disclosure of such technical data


(ii)  Such technical data shall only be disclosed to and used by such third
party for the exclusive purpose of seeking FDA approval and subsequent
production of a drug that will be used solely for the Select Agent indications
specified in paragraph (g) and such third party shall not further disclose to or
authorize use of such technical data by any other third party unless prior to
disclosure such third party is subject to the use and non-disclosure agreement
at paragraph (c) of DFARS 227.7103-7 or is subject to the clause at DFARS
252.227-7025.


(iii)  The Government will notify the Contractor of the disclosure of such data
to a third party and provide a copy of the nondisclosure agreement or
confirmation that the third party is subject to the clause at 252.227-7025 to
the Contractor upon request.


(e)  If the conditions of paragraph (a) of this clause are met, the Contractor
agrees to negotiate in good faith with the Government and/or third parties any
additional intellectual property licenses that are necessary for the
Government’s continued development, FDA approval and production of drugs with
the Select Agent clinical indications set forth in paragraph (g), upon terms
that are reasonable under the circumstances, to the extent that the Contractor
owns or is authorized to sublicense the intellectual property for the Government
purposes specified in the above paragraphs.  This obligation does not apply to
“subject inventions” where the Government already possesses license rights in
accordance with 35 U.S.C. 200 et seq.


(f)  The parties agree that the duration of the Government purpose rights period
for the technical data subject to this clause shall be indefinite.


(g)  Select Agent clinical indications (available at
http://www.bt.cdc.gov/agent/agentlist-category.asp#a):


CDC Category A and Category B pathogens.






CLAUSES INCORPORATED BY FULL TEXT




252.201-9003  LIMITATION OF AUTHORITY


No person in the Government, other than a Contracting Officer, has the authority
to provide direction to the Contractor, which alters the Contractor’s
obligations or changes this contract in any way.  If any person representing the
Government, other than a Contracting Officer, attempts to alter contract
obligations, change the contract specifications/statement of work or tells the
contractor to perform some effort which the Contractor believes to be outside
the scope of this contract, the Contractor shall immediately notify the
Procuring Contracting Officer (PCO).  Contractor personnel shall not comply with
any order or direction which they believe to be outside the scope of this
contract unless the order or direction is issued by a Contracting Officer.
 
 
 

 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
18

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 19 of 28




252.203-9004 ETIOLOGIC AGENTS—BIOLOGICAL DEFENSE RESEARCH PROGRAM (FEB 2008)


a.  
For purpose of this contract etiologic agent--biological defense program is
defined as: any viable microorganism, or its toxin which causes or may cause
human disease, including those agents listed in 42 CFR 73, 9 CFR 121, and 7 CFR
331, of the Department of Health and Human Services and Department of
Agriculture regulations, respectively, and any agent of biological origin that
poses a degree of hazard to those agents and is further identified by the US
Army.  The contractor shall comply with the following when working with
etiologic agents:

(1)  
29 Code of Federal Regulations 1910, Occupational Health and Safety;

(2)  
US Department of Health and Human Services (DHHS) and US Department of
Agriculture,  Select Agent Program(s), 42 CFR 73, 9 CFR 121, and 7 CFR 331; and

(3)  
DHHS Publication No. 93-8395, Biosafety in Microbiological and Biomedical
Laboratories, latest edition.



b.  
Etiologic agents shall be packaged, labeled, shipped, and transported in
accordance with applicable Federal, State, and local laws and regulations, to
include:

(1)  
42 CFR 72 (Interstate Shipment of Etiologic Agents);

(2)  
49 CFR 172 and 173 (Department of Transportation);

(3)  
9 CFR 122 (USDA Restricted Animal Pathogens);

(4)  
International Air Transport Association Dangerous Goods Regulations;

(5)  
The United States Postal Service shall not be used for transportation of BDRP
related etiologic agents; and

(6)  
If performance is outside of the United States, any additional procedures
required by the nation where the work is to be performed.









252.209-9002   NON-GOVERNMENT SUPPORT PERSONNEL (JAN 2008)


The following companies may have access to contractor information, technical
data or computer software that may be marked as proprietary or otherwise marked
with restrictive legends: Suntiva LLC (Formerly C-Systems International
Corporation)(contract specialist support); Goldbelt Raven LLC (Advisory and
Assistance Services ); Systems Research and Analysis (SRA, managing JPRAS)and
The Tauri Group (Advisory and Assistance Services).  Each contract contains
organizational conflict of interest provisions and/or includes contractual
requirements for non-disclosure of proprietary contractor information or
data/software marked with restrictive legends.  The contractor, by submitting a
proposal or entering into this contract, is deemed to have consented to the
disclosure of its information to Suntiva LLC; Goldbelt Raven LLC, SRA and The
Tauri Group under the conditions and limitations described herein.








252.215-9004      KEY PERSONNEL (FEB 2000)


The personnel listed below are considered essential to the work being performed
hereunder.  Prior to removing, replacing, or diverting any of the specified
individuals, the Contractor shall notify the Contracting Officer reasonably in
advance and shall submit justification (including proposed substitutions) in
sufficient detail to permit evaluation of the impact on this Contract.  No
deviation shall be made by the Contractor without the prior written consent of
the Contracting Officer; provided, that the Contracting Officer may ratify in
writing the change, such ratification shall constitute the consent of the
Contracting Officer required by this paragraph.  The personnel listed below may,
with the consent of the contracting parties, be amended from time to time during
the course of the Contract to either add or delete personnel as appropriate.
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
19

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 20 of 28
 

 
Principal Investigator
 
 

252.223-9002 PROTECTION OF HUMAN SUBJECTS (APR 2005)


All research under this contract involving human subjects must be conducted in
accordance with 32 CFR 219, 10 USC 980, and DoDD 3216.2, as well as other
applicable federal and state regulations.  Contractors must be cognizant of and
abide by the additional restrictions and limitations imposed on the DoD
regarding research involving human subjects, specifically as regards vulnerable
populations (32 CFR 219 modifications to subparts B-D of 45 CFR 46), recruitment
of military research subjects (32 CFR 219), and surrogate consent (10 USC
980).  Defense Threat Reduction Agency (DTRA) Directive 3216.01 establishes the
DTRA Human Subjects Protection Program, sets forth the policies, defines the
applicable terms, and delineates the procedures necessary to ensure DTRA
compliance with federal and DoD regulations and legislation governing human
subject research.  The regulations mandate that all DoD activities, components,
and agencies protect the rights and welfare of human subjects of study in
DoD-supported research, development, test and evaluation, and related activities
hereafter referred to as “research”.  The requirement to comply with the
regulations applies to new starts and to continuing research.


The DTRA directive requires that research using human subjects may not begin or
continue until the Defense Threat Reduction Agency’s Human Research Oversight
Board (HROB) has reviewed and approved the proposed protocol.  Contractors and
subcontractors are required to submit a valid federal assurance for their
organization (institution, laboratory, facility) that has been issued by either
DoD or the Department of Health and Human Services, and documentation of review
of proposed protocols by the local Institutional Review Board (IRB) to include
consent forms for any planned research using human subjects to the DTRA HROB for
its review through the contracting officer’s representative (if assigned) or the
contracting officer.  The HROB review is separate from, and in addition to,
local IRB review.


Written approval to begin research or subcontract for the use of human subjects
under the proposed protocol will be provided in writing from the DTRA HROB,
through the contracting officer.  A copy of this approval shall be maintained by
both the contractor and the government.  Any proposed modifications or
amendments to the approved protocol or consent forms must be submitted to the
local IRB and the DTRA HROB for review and approval.  Examples of
modifications/amendments to the protocol include but are not limited to:


1)  
a change of the Principal Investigator

2)  
changes in duration or intensity of exposure to some stimulus or agent

3)  
changes in the information requested of volunteers, or changes to the use of
specimens or data collected

4)  
changes in perceived or measured risks or benefits to volunteers that require
changes to the study



Research pursuant to such modifications or amendments shall not be initiated
without IRB and HROB approval except when necessary to eliminate apparent and
immediate hazards to the subject(s).


Research projects lasting more than one year require IRB review at least
annually, or more frequently as required by the responsible IRB.  HROB review
and approval is required annually.  The contractor or subcontractor must provide
documentation of continued IRB review of protocols for HROB review and approval
in accordance with the Contract Data Requirements List.  Research must not
continue without renewed HROB approval unless necessary to eliminate apparent
and immediate hazards to the subject(s).


Non-compliance with any provision of this clause may result in withholding of
payments under the contract pursuant to the contract’s payments clause(s) and/or
contract termination pursuant to the contract’s termination clause(s).  The
government shall not be responsible for any costs incurred for research
involving human subjects prior to protocol approval by the HROB.


(End of Clause)
 
 
 

 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
20

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 21 of 28








252.227-9000                                COMPUTER CODE DEVELOPMENT (OCT 1998)


Computer code development (the writing of a new computer program or the
enhancement of an existing program to expand its capabilities) even if not
explicitly specified in the Tasks of the SOW, shall be accompanied by a report
which will be a brief summary describing the software, associated machine
requirements and development and documentation status of each Computer Code for
DTRA to determine the applicability of the Computer program to specific research
programs.








252.235-9000    SOURCES OF INFORMATION (JULY 2000)


a.   The results of the research to be delivered to the Government under this
Contract shall embody the most recent reliable information in the field which is
available to the Contractor from private and governmental sources, and the
Contractor agrees to utilize all sources of such information available to
it.  In this connection, information in this field which is in the control of
DTRA shall, with the consent of the Contracting Officer's Representative (COR)
and under such safeguards and procedures as he/she may prescribe, be made
available to the Contractor on request.  Additionally, the Contractor is
encouraged to make use of the resources available through the Defense Threat
Reduction Information Analysis Center (DTRIAC), 1680 Texas Street, Southeast,
Kirtland AFB, New Mexico  87117.


b.   Reasonable assistance in obtaining access to information, or in obtaining
permission to use Government or private facilities, will be given to the
Contractor by DTRA.  Specifically, the Contractor must register with the Defense
Technical Information Center, ATTN:  DTIC, 8725 John J. Kingman Road, Suite
0944, Fort Belvoir, VA  22060-6218, in accordance with Defense Logistics Agency
(DLA) Regulation 4185.10, Certification and Registration for Access to DoD
Defense Technical Information.  DD Form 1540, the registration form, shall be
forwarded to the DTRA Contracting Officer for approval (DFARS 35.010(b)).
 (End of clause)






252.247-9000 GOVERNMENT CONTRACTOR TRAVEL (JUL 2007)


The Joint Travel Regulation (JTR), Appendix E, Part I.A.1.b., states
invitational travel applies to individuals acting in a capacity that is related
directly to, or in connection with, official DOD activities; however, this does
not include a contractor’s employee traveling in the performance of the
contract.  Appendix E, Part I.B.4.  RESTRICTIONS, further states invitational
travel must not be authorized for contractors.  Appendix E, Part III states
neither the JFTR nor the JTR may be used as official contractor travel
regulations as they apply to uniformed personnel and Defense Department civilian
employees and contain provisions, the use of which is illegal by contractors.
 The JTR can be viewed at https://secureapp2.hqda.pentagon.mil/perdiem


Discounts may be obtained for some travel related services (identified below);
however, commercial vendors are under no obligation to extend Government rates
for the Government’s travel and transportation programs to contractors working
on behalf of the Federal Government.  Contractors must contact their Contracting
Officer Representative (COR) to obtain a Government Contractor Official Travel
Letter of Identification, signed by the authorizing Contracting Officer.
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
21

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 22 of 28
 
 
 
Contract City-Pair Air Passenger Transportation Program and Other Government
Fares.  Use of GSA contract city-pair air passenger fares is governed by GSA’s
contracts with the airlines and by the Defense Transportation Regulation (DOD
4500.9-R), Part I, Chapter 103.  Use of other airfares reserved for Government
employees on official business is governed by the airline fare structure and
rules.  Government contractors are not eligible to participate in the GSA
city-pairs program for air passenger transportation services as of October 1,
1998.


Rail Service.  Commercial passenger rail vendors may voluntarily offer discount
rates to contractors traveling who are on official Government business at the
vendor’s discretion.


Lodging Programs.  GSA and Services’ lodging programs may voluntarily offer
discount rates to contractors who are on official Government business at the
vendor’s discretion.


Car Rental Program.  Military Surface Deployment and Distribution Command (SDDC)
negotiates special rate agreements with car rental companies available to all
Government employees and uniformed personnel while traveling on official
Government business.  Some commercial car rental companies may voluntarily offer
similar discount rates to Government contractors at the vendor's discretion.
 
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
22

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 23 of 28
 
Section I - Contract Clauses
 
CLAUSES INCORPORATED BY REFERENCE




52.202-1
Definitions
JUL 2004
 
52.203-3
Gratuities
APR 1984
 
52.203-5
Covenant Against Contingent Fees
APR 1984
 
52.203-7
Anti-Kickback Procedures
JUL 1995
 
52.203-8
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
JAN 1997
 
52.203-10
Price Or Fee Adjustment For Illegal Or Improper Activity
JAN 1997
 
52.203-12
Limitation On Payments To Influence Certain Federal Transactions
SEP 2005
 
52.203-13
Contractor Code of Business Ethics and Conduct
DEC 2007
 
52.204-4
Printed or Copied Double-Sided on Recycled Paper
AUG 2000
 
52.204-7
Central Contractor Registration
JUL 2006
 
52.209-6
Protecting the Government's Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment
SEP 2006
 
52.215-2
Audit and Records--Negotiation
JUN 1999
 
52.215-8
Order of Precedence--Uniform Contract Format
OCT 1997
 
52.215-10
Price Reduction for Defective Cost or Pricing Data
OCT 1997
 
52.215-15
Pension Adjustments and Asset Reversions
OCT 2004
 
52.215-17
Waiver of Facilities Capital Cost of Money
OCT 1997
 
52.215-18
Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other than
Pensions
JUL 2005
 
52.215-19
Notification of Ownership Changes
OCT 1997
 
52.216-7
Allowable Cost And Payment
DEC 2002
 
52.216-8
Fixed Fee
MAR 1997
 
52.219-8
Utilization of Small Business Concerns
MAY 2004
 
52.222-2
Payment For Overtime Premiums
JUL 1990
 
52.222-3
Convict Labor
JUN 2003
 
52.222-21
Prohibition Of Segregated Facilities
FEB 1999
 
52.222-26
Equal Opportunity
MAR 2007
 
52.222-35
Equal Opportunity For Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans
SEP 2006
 
52.222-36
Affirmative Action For Workers With Disabilities
JUN 1998
 
52.222-37
Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam Era,
and Other Eligible Veterans
SEP 2006
 
52.222-39
Notification of Employee Rights Concerning Payment of Union Dues or Fees
DEC 2004
 
52.222-50
Combating Trafficking in Persons
AUG 2007
 
52.223-6
Drug-Free Workplace
MAY 2001
 
52.223-14
Toxic Chemical Release Reporting
AUG 2003
 
52.225-13
Restrictions on Certain Foreign Purchases
FEB 2006
 
52.227-1 Alt I
Authorization And Consent (Jul 1995) -  Alternate I
APR 1984
 
52.227-2
Notice And Assistance Regarding Patent And Copyright Infringement
AUG 1996
 
52.227-11
Patent Rights--Ownership By The Contractor
DEC 2007
 
52.228-7
Insurance--Liability To Third Persons
MAR 1996
 
52.232-9
Limitation On Withholding Of Payments
APR 1984
 
52.232-17
Interest
JUN 1996
 
52.232-20
Limitation Of Cost
APR 1984
 

 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
23

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 24 of 28
 
 
52.232-22
Limitation Of Funds
APR 1984
 
52.232-23 Alt I
Assignment of Claims (Jan 1986) -  Alternate I
APR 1984
 
52.232-25 Alt I
Prompt Payment (Oct 2003) Alternate I
FEB 2002
 
52.232-33
Payment by Electronic Funds Transfer--Central Contractor Registration
OCT 2003
 
52.233-1 Alt I
Disputes (Jul 2002) -  Alternate I
DEC 1991
 
52.233-3 Alt I
Protest After Award (Aug 1996) -  Alternate I
JUN 1985
 
52.233-4
Applicable Law for Breach of Contract Claim
OCT 2004
 
52.242-1
Notice of Intent to Disallow Costs
APR 1984
 
52.242-3
Penalties for Unallowable Costs
MAY 2001
 
52.242-4
Certification of Final Indirect Costs
JAN 1997
 
52.242-13
Bankruptcy
JUL 1995
 
52.243-2 Alt V
Changes--Cost-Reimbursement (Aug 1987) -  Alternate V
APR 1984
 
52.245-1
Government Property
JUN 2007
 
52.245-9
Use And Charges
JUN 2007
 
52.246-9
Inspection Of Research And Development (Short Form)
APR 1984
 
52.246-25
Limitation Of Liability--Services
FEB 1997
 
52.249-6
Termination (Cost Reimbursement)
MAY 2004
 
52.251-1
Government Supply Sources
APR 1984
 
52.253-1
Computer Generated Forms
JAN 1991
 
252.203-7001
Prohibition On Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies
DEC 2004
 
252.204-7000
Disclosure Of Information
DEC 1991
 
252.204-7003
Control Of Government Personnel Work Product
APR 1992
 
252.204-7004 Alt A
Central Contractor Registration (52.204-7) Alternate A
NOV 2003
 
252.205-7000
Provision Of Information To Cooperative Agreement Holders
DEC 1991
 
252.209-7004
Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country
DEC 2006
 
252.215-7000
Pricing Adjustments
DEC 1991
 
252.215-7002
Cost Estimating System Requirements
DEC 2006
 
252.215-7004
Excessive Pass-Through Charges
APR 2007
 
252.225-7004
Report of Contract Performance Outside the United States and Canada--Submission
after Award
MAY 2007
 
252.225-7006
Quarterly Reporting of Actual Contract Performance Outside the United States
MAY 2007
 
252.225-7012
Preference For Certain Domestic Commodities
JAN 2007
 
252.226-7001
Utilization of Indian Organizations and Indian-Owned Economic Enterprises, and
Native Hawaiian Small Business Concerns
SEP 2004
 
252.227-7013
Rights in Technical Data--Noncommercial Items
NOV 1995
 
252.227-7016
Rights in Bid or Proposal Information
JUN 1995
 
252.227-7027
Deferred Ordering Of Technical Data Or Computer Software
APR 1988
 
252.227-7030
Technical Data--Withholding Of Payment
MAR 2000
 
252.227-7037
Validation of Restrictive Markings on Technical Data
SEP 1999
 
252.227-7039
Patents--Reporting Of Subject Inventions
APR 1990
 
252.231-7000
Supplemental Cost Principles
DEC 1991
 
252.232-7003
Electronic Submission of Payment Requests
MAR 2007
 
252.232-7010
Levies on Contract Payments
DEC 2006
 
252.235-7002
Animal Welfare
DEC 1991
 
252.235-7010
Acknowledgment of Support and Disclaimer
MAY 1995
 
252.235-7011
Final Scientific or Technical Report
NOV 2004
 
252.243-7002
Requests for Equitable Adjustment
MAR 1998
 
252.244-7000
Subcontracts for Commercial Items and Commercial Components (DoD Contracts)
JAN 2007
 
252.247-7023
Transportation of Supplies by Sea
MAY 2002
 
252.247-7024
Notification Of Transportation Of Supplies By Sea
MAR 2000
 
252.251-7000
Ordering From Government Supply Sources
NOV 2004
 

 
 

 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
24

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 25 of 28
 

 
CLAUSES INCORPORATED BY FULL TEXT




52.217-9     OPTION TO EXTEND THE TERM OF THE CONTRACT (MAR 2000)


(a) The Government may extend the term of this contract by written notice to the
Contractor on or before the expiration of the contract basic period.  The
Government will give the Contractor a preliminary written notice of its intent
to extend at least 30 days before the contract(and any exercised option)
expires. The preliminary notice does not commit the Government to an extension.


(b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.


(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed 5 Years.


(End of clause)






52.249-14     EXCUSABLE DELAYS (APR 1984)


(a) Except for defaults of subcontractors at any tier, the Contractor shall not
be in default because of any failure to perform this contract under its terms if
the failure arises from causes beyond the control and without the fault or
negligence of the Contractor. Examples of these causes are (1) acts of God or of
the public enemy, (2) acts of the Government in either its sovereign or
contractual capacity, (3) fires, (4) floods, (5) epidemics, (6) quarantine
restrictions, (7) strikes, (8) freight embargoes, and (9) unusually severe
weather. In each instance, the failure to perform must be beyond the control and
without the fault or negligence of the Contractor. "Default" includes failure to
make progress in the work so as to endanger performance.


(b) If the failure to perform is caused by the failure of a subcontractor at any
tier to perform or make progress, and if the cause of the failure was beyond the
control of both the Contractor and subcontractor, and without the fault or
negligence of either, the Contractor shall not be deemed to be in default,
unless--


(1) The subcontracted supplies or services were obtainable from other sources;


(2) The Contracting Officer ordered the Contractor in writing to purchase these
supplies or services from the other source; and


(3) The Contractor failed to comply reasonably with this order.


(c) Upon request of the Contractor, the Contracting Officer shall ascertain the
facts and extent of the failure. If the Contracting Officer determines that any
failure to perform results from one or more of the causes above, the delivery
schedule shall be revised, subject to the rights of the Government under the
termination clause of this contract.


(End of clause)


 
 
 

 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
25

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 26 of 28
 

 
52.252-2      CLAUSES INCORPORATED BY REFERENCE (FEB 1998)


This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this address:


http://farsite.hill.af.mil/


(End of clause)






252.242-9000  CONTRACTOR PERFORMANCE ASSESSMENT REPORTING SYSTEM (CPARS) (NOV
2002)


1.  As required by FAR Parts 42 and 15, and DTRA policy for the Contractor
Performance Assessment Reporting System (CPARS) and Past Performance Information
Retrieval System (PPIRS), formerly known as PPAIS, effective July, 2001, the
Government shall complete a CPAR each year of the period of performance of this
contract.  The contractor will have an opportunity to provide their comments in
each CPAR before it is completed.  In accordance with DTRA CPARS policy the
completed CPARs will be entered into PPIRS, a retrieval system for Government
source selection teams to access the CPARs of contractor's performance.  The
DTRA CPARS and PPIRS policy includes an explanation of the process and
procedures that will be utilized under this contract.  A copy is available for
contractor reference via the DTRAlink (www.dtra.mil) by accessing Acquisition,
Doing Business With Us.


2.  The CPARs shall occur annually in accordance with the schedule established
below:


(i)  Initial CPAR: 12 months after contract start date (date performance
begins)  TBD (by PCO)


(ii) Interim CPAR(s) will be performed annually on the anniversary of the
contract start date according to the following schedule:   TBD (by PCO)


(iii) A Final CPAR will be completed upon contract termination, transfer of
program management/contract management responsibility outside of DTRA, the
delivery of the final end item on contract and/or the completion of the
performance period.


(iv) An Out-of-Cycle CPAR may be required when there is a significant change in
performance that alters the assessment in one or more evaluation area(s).  An
Out-of-Cycle CPAR is optional and shall be processed in accordance with DTRA
CPARS policy referenced in paragraph 1. above.


3.  Each CPAR shall only cover the period elapsing from the last annual
CPAR.  The final CPAR shall not be used to summarize or "roll-up" the
contractor's performance under the entire contract.  Each annual CPAR and the
final CPAR together will comprise a total picture of contractor performance.


4.  At the request of the Government, a verbal, informal review of the
Contractor’s performance may be held 3-6 months before the completion of the
Interim or Final Evaluation periods.   This review entails discussing any
problems or areas of concern regarding the Contractor’s performance to date.  No
written evaluation form or other formal documentation is required for this
evaluation.  It may be conducted with the Contractor by telephone,
teleconference or face-to-face.  This is designed to offer the Contractor an
opportunity to correct known deficiencies or weaknesses prior to the formal
written evaluation.


5.  As set forth in DTRA CPARS policy, any disagreements between the Contractor
and the Program Manager regarding the CPAR(s) that cannot be resolved shall be
reviewed by the designated Reviewing Official prior to completion of the CPAR.
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
26

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 27 of 28

 
6.  Special Requirements for Indefinite Delivery Contracts (IDIQ and
Requirements type), CPARs shall be processed (select one)


____ for all existing orders (combined) at the time the CPAR is processed
____ on an order-by-order basis
____ on a grouped order basis


7.  The policy and procedures set forth in this clause and DTRA CPARS policy are
not subject to "Disputes" as described in FAR Part 33.
 
 
 
 
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
27

--------------------------------------------------------------------------------


HDTRA1-08-C-0003


Page 28 of 28
 
Section J - List of Documents, Exhibits and Other Attachments


ATTACHMENTS/EXHIBITS
DOCUMENT  TYPE
DESCRIPTION
PAGES
DATE
Attachment 1
Statement of Work – "Biological Advanced Development."
 6
April 30, 2008
Exhibit A
CDRL and Instructions
 6
March 13, 2008
       

 
 
 

 
 
 
 


[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
28

--------------------------------------------------------------------------------


 
 
HDTRA1-08-C-0003
Attachment Number 1




STATEMENT OF WORK
Biological Advanced Development


April 30, 2008






[*]






















































 
 
[ * ] The following portion has been omitted pursuant to a Confidential
Treatment Request under Rule 24b-2 of the Securities Exchange Act of 1934 and
has been filed separately with the Securities and Exchange Commission.
29

--------------------------------------------------------------------------------




Exhibit A
 
 
[ex10110_pg1.jpg]

 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
30

--------------------------------------------------------------------------------


[ex10110_pg2.jpg]
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
31

--------------------------------------------------------------------------------


[ex10110_pg3.jpg]
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
32

--------------------------------------------------------------------------------


[ex10110_pg4.jpg]
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
33

--------------------------------------------------------------------------------


[ex10110_pg5.jpg]
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
34

--------------------------------------------------------------------------------

 
 
[ex10110_pg6.jpg]
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
35

--------------------------------------------------------------------------------

 
 
[ex10110_pg7.jpg]
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
36

--------------------------------------------------------------------------------

 
 
 
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
[ex10110_pg8.jpg]
 
 
 
[ * ] The following portion has been omitted pursuant to a
Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act
of 1934 and has been filed separately with the Securities and Exchange
Commission.
 
 
37